Citation Nr: 1336643	
Decision Date: 11/12/13    Archive Date: 11/22/13

DOCKET NO.  11-12 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to March 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which granted service connection for PTSD and assigned the initial disability rating of 30 percent.  

In May 2012 the Veteran appeared at a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to an initial disability rating in excess of 30 percent for PTSD.  The Veteran has testified, and the evidence appears to indicate, that his service-connected PTSD has worsened since he was last examined by VA in September 2008, more than four years ago.  The Veteran's service-connected PTSD rating claim must be remanded for the Veteran to undergo a contemporaneous and thorough VA examination to determine the current severity of his PTSD.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

As the claim file reflects ongoing mental health treatment by VA, prior to VA examination the RO must seek to obtain all available VA or other treatment records not on file and associate any obtained with the record.


Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all medical care providers who evaluated or treated him for his PTSD.  Request copies of any pertinent private or VA medical records not currently of record from all sources identified.

2.  Notify the Veteran that he may submit statements from himself and others who have observed the Veteran, describing their impressions regarding the symptoms of PTSD impairment.  
  
3.  After completion of the above, schedule the Veteran for a VA PTSD/psychiatric examination by an appropriate medical professional to determine the severity of the Veteran's PTSD.  The claim file must be made available to the examiner in conjunction with the examination and such must be noted in the examination report.

4.  Then, readjudicate the claim.  If the determination remains unfavorable to the appellant, he and his representative must be furnished a supplemental statement of the case and afforded a reasonable time period in which to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


